WISDOM, Circuit Judge
(specially concurring):
I concur in the result and in that portion of the majority’s opinion dealing with the merits. I question whether the Secretary of the Army was an indispensable party. Even though we hold against the plaintiffs on the merits, their theory of the case is that the injunction against the Canal Zone government was sought only to prevent enforcement of the 1964 Amendment. This injunction, as the plaintiffs contend, would leave in effect the original 25 per cent regulation. The superior officer, therefore, would not be required to act in order for the plaintiffs to obtain the relief they seek. See Estrada v. Ahrens, 5 Cir., 1961, 296 F.2d 690; Jaffe, Judicial Control of Administrative Action 157 (1965); Davis, Administrative Law Treatise § 27.08.